Citation Nr: 1035205	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-34 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for sociopathic 
personality disorder with passive aggressive trends, previously 
characterized as a nervous condition and a brain disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In January 2008, the Veteran testified before an Acting Veterans 
Law Judge.  A transcript of that proceeding is of record and has 
been associated with the claims file. 

The case was previously before the Board in February 2008, on 
which occasion it was remanded for further development.  The 
requested development has been completed and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a rating decision of January 2003, the RO declined to 
reopen the Veteran's claim of entitlement to service connection 
for sociopathic personality disorder with passive aggressive 
trends; after the Veteran was notified of the adverse 
determination, he did not appeal the denial of the claim.

2.  The additional evidence presented since the rating decision 
by the RO in January 2003 does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for sociopathic personality disorder with 
passive aggressive trends, previously characterized as a nervous 
condition and a brain disorder.  


CONCLUSIONS OF LAW

1.  The rating decision in January 2003, which declined to reopen 
the Veteran's claim of entitlement to service connection for 
sociopathic personality disorder with passive aggressive trends, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision 
in January 2003 is not new and material, and the claim of 
entitlement to service connection for sociopathic personality 
disorder with passive aggressive trends, previously characterized 
as a nervous condition and a brain disorder, is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated August 2002, September 2002, 
October 2003, March 2008 and June 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the Veteran of the reasons for 
the prior denial of the claim of service connection, and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  The March 2008 letter from the RO to the 
Veteran satisfied this requirement.  This was followed by a 
readjudication in the November 2009 Supplemental Statement of the 
Case (SSOC).  Accordingly, any notice timing error did not affect 
the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal and has not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist have 
prejudiced the Veteran in the adjudication of his appeal.  
Therefore, the Board finds that the RO has satisfied the duty to 
notify and the duty to assist and will proceed to the merits of 
the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
sociopathic personality disorder with passive aggressive trends, 
previously characterized as a nervous condition and a brain 
disorder.  In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Generally, to prevail on a claim of service connection, there 
must be medical evidence of (1) current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran's claim of entitlement to service connection for a 
nervous condition, first filed in May 1980, was denied by the RO 
in an August 1980 rating decision, which found that the condition 
was a constitutional or developmental abnormality and not a 
disability under the law.  The Veteran was notified of that 
decision and of his appellate rights, but he did not appeal.  
Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Since then, the Veteran has attempted to reopen the claim on 
several occasions.  In ratings decisions dated October 1990 and 
March 1998, the Veteran's claim was again denied for failure to 
submit new and material evidence.  The Veteran was notified of 
those decisions and of his appellate rights, but he did not 
appeal.  Accordingly, each of those decisions are also final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a January 2003 rating decision, the Veteran's claim was also 
denied for failure to submit new and material evidence.  The 
Board recognizes that the Veteran filed a request "initiating a 
claim" for entitlement to service connection for passive 
aggressive personality with paranoid and sociopathic features in 
a September 2003 statement.  Although this statement was filed 
within one year of the RO's January 2003 denial, the statement 
did not constitute a Notice of Disagreement (NOD) with that 
denial, as it did not express both disagreement with a rating 
decision and the desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2009).  Accordingly, the January 2003 rating decision 
is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The RO issued an additional rating decision in January 2004, also 
denying based on a failure to submit new and material evidence.  
The Veteran submitted a Notice of Disagreement (NOD) with that 
decision in March 2004.  In June 2004, the RO issued a Statement 
of the Case (SOC), and the Veteran filed a Substantive Appeal in 
September 2004.  In February 2008, the Veteran's claim first came 
before the Board.  The claim was remanded in order to provide the 
Veteran with corrective notice and in order to obtain potentially 
relevant treatment records.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly the Veteran's 
claim is once again before the Board.  

As a preliminary matter, the Board notes that regardless of how 
the RO ruled on the question of reopening, the Board as the final 
fact finder within VA, must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its decision."  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  In order for evidence to be sufficient to reopen a 
previously denied claim, it must be both new and material.  If 
the evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1990).  

The evidence submitted since the January 2003 rating decision 
became final consists of VA treatment records and both written 
and oral statements from the Veteran.  The VA treatment records 
indicate that the Veteran has been seen on a regular basis in a 
substance abuse program for opioid dependence and in a methadone 
clinic.  During the Veteran's January 2008 hearing before an 
Acting Veterans Law Judge, he stated that he had been diagnosed 
with schizophrenia in service and by VA physicians.  

First, the Board notes that personality disorders are not 
diseases or injuries within the meaning of applicable legislation 
governing the award of compensation benefits.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2009).  Furthermore, none of the 
evidence submitted by the Veteran since the January 2003 rating 
decision contains any competent evidence demonstrating a current 
psychiatric disorder that had its onset in service or is 
otherwise related to the Veteran's military service.  Therefore, 
while the evidence submitted by the Veteran is new, in that it 
was not of record at the time of the January 2003 rating 
decision, it is not material.  It does not raise a reasonable 
possibility of substantiating the Veteran's claim.  Accordingly, 
the Board must conclude that new and material evidence has not 
been submitted to reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for sociopathic personality 
disorder with passive aggressive trends, previously characterized 
as a nervous condition and a brain disorder, is denied. 



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


